Citation Nr: 0903623	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, with complications of peripheral neuropathy as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had service from February 1963 to January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2004, a statement of the 
case was issued in April 2005, and a substantive appeal was 
received in May 2005.  The veteran requested a hearing before 
the Board, however, he did not show for a hearing scheduled 
in May 2006.  


FINDING OF FACT

Diabetes mellitus, type II, with complications of peripheral 
neuropathy, was not manifested during active service or for 
many years thereafter.  


CONCLUSION OF LAW

Diabetes mellitus, type II, with complications of peripheral 
neuropathy, was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2004.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to diabetes mellitus, type II, with complications of 
peripheral neuropathy, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for another VA medical 
examination or to ask a medical expert to review the record 
because any medical opinion could not provide competent 
evidence of the incurrence of diabetes mellitus, type II, 
with complications of peripheral neuropathy, in service.  
Moreover, given the absence of any competent evidence of the 
claimed post-service disability until more than 34 years 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).  

The evidence of record contains the veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains a 
report of VA examination performed in January 2004.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds,444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  



Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran is claiming service connection for diabetes 
mellitus, type II, with complications of peripheral 
neuropathy, as a result of exposure to herbicides.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus, type II, with complications of peripheral 
neuropathy, including as due to herbicide exposure.  In the 
veteran's December 2003 claim, he stated that he accompanied 
an officer into Saigon to deliver mail and spent one night in 
a hotel, returning to his ship on the following day.  The 
veteran also submitted a copy of a page of the USS 
Ticonderoga yearbook with a picture of himself.  A January 
2004 response from the service department regarding Vietnam 
service indicates that the veteran served aboard the USS 
Ticonderoga, which was in the official waters of the Republic 
of Vietnam.  However, the service department noted that the 
personnel record does not contain enough information to make 
a definitive statement regarding in-country service.  There 
is no other evidence that the veteran ever served in Vietnam.  
The Board concludes that the veteran did not serve in the 
Republic of Vietnam at any time during active service.  Even 
though the veteran has been diagnosed with one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e), he 
is not presumed to have been exposed to herbicide agents 
because he never served in Vietnam and there is no record of 
any other herbicide exposure while in service.  38 U.S.C.A. 
§ 1116(f).  Thus, the presumptive service connection 
regulations regarding exposure to Agent Orange also are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

The Board now turns to whether service connection for 
diabetes mellitus, type II, with complications of peripheral 
neuropathy, is warranted on a direct basis.  A service Report 
of Medical Examination dated in December 1966 for separation 
purposes reflects that the veteran's endocrine system was 
clinically evaluated as normal.  There are no other service 
medical records related to diabetes mellitus, type II, with 
complications of peripheral neuropathy.  

VA outpatient treatment records dated in April 2003 reflect 
that the veteran was diagnosed with diabetes mellitus, type 
II.  

The veteran underwent a VA examination in January 2004.  He 
reported numbness on and off for the previous two years, 
first noted in the hands and mainly involving the right hand 
when he was driving a car.  He stated that he had 
intermittent numbness in both hands and in both feet at time 
of examination.  He reported that he noticed the numbness 
mainly when he was relaxing.  

Following physical examination, the examiner diagnosed mild 
peripheral neuropathy subjectively involving the hand and 
feet, as well as diabetes mellitus, type II.  

A January 2004 letter from Dr. J.P.V. reflects that Dr. 
J.P.V. diagnosed diabetes in April 2001.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus, type II, with complications of peripheral 
neuropathy, is etiologically related to service or any 
incident therein.  The veteran's endocrine system was 
clinically evaluated as normal upon separation from service.  
The clinically normal endocrine system findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no diabetes 
mellitus, type II, with complications of peripheral 
neuropathy, was present at that time.  The Board views the 
examination report as competent evidence that there was no 
diabetes mellitus, type II, with complications of peripheral 
neuropathy, at that time.  

While acknowledging the veteran's statements that his current 
diabetes mellitus, type II, with complications of peripheral 
neuropathy, is etiologically related to service, the veteran 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus, type II, with 
complications of peripheral neuropathy, such post-service 
findings fail to establish any relationship between the 
current disability and service.  Diabetes mellitus, type II, 
with complications of peripheral neuropathy, was not 
manifested during service, or for many years thereafter.  
Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.  Furthermore, diabetes 
mellitus, type II, with complications of peripheral 
neuropathy, was first diagnosed in 2001 and is not shown to 
have become manifest to a degree of 10 percent or more within 
one year of discharge from service.  Thus, presumptive 
service connection is not warranted.  38 U.S.C.A. §§ 1101, 
1137; 38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus, type II, with 
complications of peripheral neuropathy as a result of 
exposure to herbicides, is not warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


